    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETERSEN ENERGÍA INVERSORA, S.A.U. and                             Case Nos.
PETERSEN ENERGÍA, S.A.U.,                                          15 Civ. 2739 (LAP)
                                                                   16 Civ. 8569 (LAP)
                                   Plaintiffs,

-against-

ARGENTINE REPUBLIC and YPF S.A.,

                                   Defendants.


ETON PARK CAPITAL MANAGEMENT, L.P.,
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,

                                   Plaintiffs,

-against-

ARGENTINE REPUBLIC and YPF S.A.,

                                   Defendants.


                        [PROPOSED] PROTECTIVE ORDER

       The parties have agreed to the terms of this Order; accordingly, it is ORDERED

that any person subject to this Order—including without limitation the Parties to these

Actions, their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice

of this Order—shall adhere to the following terms:

       The purpose of this Order is to expedite the flow of discovery material, facilitate

the prompt resolution of disputes over confidentiality and privilege, and protect material
      Case 1:15-cv-02739-LAP Document 177
                                      176 Filed 09/29/20
                                                09/28/20 Page 2 of 21




to be kept confidential or privileged, pursuant to Federal Rule of Civil Procedure 26(c),

Federal Rule of Evidence 502(d) and the Court’s inherent authority.

I.      DEFINITIONS

       A.     The term “Actions” refers to the above-titled actions: Petersen Energía
Inversora S.A.U. et al. v. Argentine Republic and YPF S.A., No. 15-cv-02739 (LAP), and
Eton Park Capital Management L.P. et al. v. Argentine Republic and YPF S.A., No. 16
cv-8569 (LAP).

       B.     The term “Confidential Discovery Material” refers to all documents and
information designated as Confidential pursuant to this Order.

      C.      The term “Designating Party” means a Party or Non-Party that designates
a document as Confidential for protection under this Order.

        D.      The term “Discovery Material” refers to all documents and information of
any kind provided in the course of discovery in this action, including, without limitation,
through initial disclosures, requests for documents, interrogatories, depositions,
subpoenas and other discovery requests, regardless of the medium or manner in which it
is generated, stored or maintained (including, among other things, produced documents,
testimony, transcripts, and tangible things).

        E.     The term “Issuing Party” means a Party that issues a Non-Party subpoena.

      F.     The term “Producing Party” means a Party or Non-Party that produces
Discovery Material in these Actions.

        G.    The term “Acknowledgment of Understanding and Agreement to Be
Bound” refers to the agreement attached hereto as Attachment A and Attachment B, as
the case may be.

       H.       The term “Non-Party” means any natural person, partnership, corporation,
association, or other legal entity not named as a Party to these Actions.

        I.     The term “Party” means any party to these Actions.

       J.     The term “Receiving Party” means a Party that receives Discovery
Material from a Producing Party.

II.     SCOPE

        1.     All materials produced or adduced in the course of formal or informal

discovery in these Actions, including not only Discovery Material (as defined above), but

also (a) information copied or extracted therefrom; (b) all copies, excerpts, summaries, or

                                             2
       Case 1:15-cv-02739-LAP Document 177
                                       176 Filed 09/29/20
                                                 09/28/20 Page 3 of 21




compilations of Discovery Material; and (c) any testimony, conversations or

presentations by Parties or their Counsel that might reveal Discovery Material, shall be

subject to this Order concerning Confidential Discovery Material as defined below.

         2.    All Discovery Material produced or disclosed in connection with these

Actions shall be used or further disclosed solely for the prosecution or the defense of

these Actions (including any appeal therefrom) and for no other purpose, including use in

other legal actions, present or future.

         3.    This Order is subject to the Local Rules of this District and the Federal

Rules of Civil Procedure on matters of procedure and calculation of time periods.

III.     DESIGNATION AND USE OF CONFIDENTIAL MATERIAL

         4.    Confidential Discovery Material. As used in this Order, “Confidential

Discovery Material” means nonpublic information designated as “CONFIDENTIAL” by

the Designating Party that falls within one or more of the following categories:

               (a)     information kept confidential pursuant to, or prohibited from
                       disclosure by, any domestic or foreign law, regulation, or court
                       order, including but not limited to any applicable data privacy
                       laws;

               (b)     information that reveals trade secrets or other nonpublic
                       proprietary business information that bestows a competitive
                       advantage on the Producing Party;

               (c)     research, technical, commercial, financial, client or customer or
                       business development information or data that the Producing Party
                       has maintained as confidential;

               (d)     medical information or other private and highly sensitive
                       information concerning any individual;

               (e)     personal identity information;

               (f)     income tax returns (including attached schedules and forms), W-2
                       forms and 1099 forms;


                                             3
    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 4 of 21




               (g)     personnel or employment records;

               (h)     any information that constitutes confidential information under
                       Federal Rule of Civil Procedure 26(c); or

               (i)     other information the Producing Party reasonably believes is
                       subject to protection and any other category of information given
                       Confidential status by the Court. Information or documents that
                       are available to the public, other than as a result of a breach of this
                       protective order or a violation of any other duty of confidentiality,
                       do not qualify as Confidential Discovery Material.

       5.      Designation.

               a.      A Designating Party may designate a document as Confidential for

protection under this Order by placing or affixing the word “CONFIDENTIAL” on the

document and on all copies in a manner that will not interfere with the legibility or

audibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential information.

The markings shall be applied prior to or at the time of the documents being produced or

disclosed. Applying these markings to a document does not mean that the document has

any status or protection by statute or otherwise except to the extent and for the purposes

of this Order. Any copies that are made of any documents marked “CONFIDENTIAL”

shall also be so marked, except that indices, electronic databases or lists of documents

that do not contain substantial portions or images of the text of marked documents and do

not otherwise disclose the substance of the Confidential Discovery Material are not

required to be marked.

               b.      The designation of a document as “CONFIDENTIAL” is to be

deemed a good-faith certification by the Designating Party that the document contains

Confidential Discovery Material, as defined in this Order.



                                              4
     Case 1:15-cv-02739-LAP Document 177
                                     176 Filed 09/29/20
                                               09/28/20 Page 5 of 21




       6.       Depositions.

                a.     A Designating Party may designate some or all of a witness’s

deposition testimony as Confidential for protection under this Order by advising the court

reporter and counsel of record of the testimony containing the Confidential Discovery

Material, either orally on the record at the deposition or in writing to all Parties no later

than thirty (30) days after receipt of the final deposition transcript. Until the conclusion

of the 30-day designation period, all deposition transcripts and exhibits shall be treated as

Confidential.

                b.     To the extent deposition transcripts or exhibits are designated as

Confidential, such transcripts of the designated testimony and any such exhibits shall be

bound in a separate volume and marked “Confidential Information Governed by

Protective Order” by the reporter as so designated.

                c.     Any court reporter or videographer who transcribes or videotapes

testimony at a deposition in one or both of these Actions containing Confidential

Discovery Material shall: (a) certify that he or she has read this Order and manifests his

or her assent to be bound thereby by signing an Acknowledgment of Understanding and

Agreement to Be Bound (attached hereto as Attachment A), (b) treat copies of any

transcript, reporter’s notes, videotapes, or any other transcription records as Confidential

Discovery Material, and (c) deliver any transcript containing Confidential Discovery

Material only to counsel, the witness, or the Court (filed under seal). A Party who

notices a deposition shall be responsible for notifying any court reporter or videographer

of the existence of this Order and obtaining such consent to be bound.




                                               5
    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 6 of 21




               d.      During a deposition, only persons to whom disclosure of

Confidential Discovery Material is permitted under Paragraph 4 of this Order shall

remain present while Confidential Discovery Material is being used or discussed. If,

during the course of a deposition, the response to a question would require the witness to

disclose Confidential Discovery Material, the witness may assert the confidentiality of

the material as a basis for refusing to answer only if a person not authorized under

Paragraph 4 of this Order is present.

       7.      Protection of Confidential Discovery Material. No person shall

disclose or permit the disclosure of any Confidential Discovery Material to any person or

entity except as set forth in sub-paragraphs 4(a)-(l) of this Order. Prior to the disclosure

of any Confidential Discovery Material to any person referred to in sub-paragraphs 4(a)-

(l), such person shall be advised of the Confidential nature of the Discovery Material

pursuant to the contents of this Order. Subject to these requirements, the following

categories of persons may be allowed to review Confidential Discovery Material:

               (a)     Counsel. Outside legal counsel retained specifically for these
                       Actions, including such employees and support staff as have
                       responsibility for assisting outside counsel in connection with these
                       Actions; and in-house counsel to whom it is reasonably necessary
                       to disclose the information in connection with either or both of
                       these Actions;

               (b)     Parties. Individual parties and those specific representatives of the
                       Parties who are the primary decision makers with authority and
                       control over the prosecution or defense of the litigation;

               (c)     The Court and its personnel;

               (d)     Court Reporters and Recorders. Court reporters and recorders
                       engaged for depositions in either or both of these Actions; but only
                       after such persons have completed the certification contained in
                       Attachment A, Acknowledgment of Understanding and Agreement
                       to Be Bound;


                                              6
Case 1:15-cv-02739-LAP Document 177
                                176 Filed 09/29/20
                                          09/28/20 Page 7 of 21




        (e)   Contractors. Those persons specifically engaged by the Parties or
              their counsel for the limited purpose of making copies of
              documents or organizing or processing documents, including
              outside vendors hired to process electronically stored documents,
              but only after such persons have completed the certification
              contained in Attachment A, Acknowledgment of Understanding
              and Agreement to Be Bound;

        (f)   Consultants and Experts. Consulting or testifying experts
              employed by the Parties or counsel for the Parties to assist in the
              preparation and trial of either or both of these Actions, but only
              after such persons have completed the certification contained in
              Attachment A, Acknowledgment of Understanding and Agreement
              to Be Bound;

        (g)   Witnesses. In connection with their depositions or trial testimony,
              witnesses in either or both of these Actions and their counsel to
              whom disclosure is reasonably necessary. Neither witnesses nor
              their counsel shall retain a copy of any exhibit designated as
              Confidential, except witnesses and their counsel may receive
              copies of all exhibits marked at their depositions in connection
              with review of the transcripts, after which witnesses and their
              counsel shall destroy those copies. Pages of transcribed deposition
              testimony or exhibits to depositions that contain information
              designated as Confidential pursuant to this Order must be
              separately bound by the court reporter and may not be disclosed to
              anyone except as permitted under this Order;

        (h)   Author or recipient. The author, addressee, or recipient of a
              document (not including a person who received the document in
              the course of litigation) may be shown only those portions of the
              document that he or she authored or received or that addressed him
              or her;

        (i)   Special masters and their direct staff;

        (j)   Mediators. Mediators or other third parties who are appointed by
              the Court or retained by the Parties for settlement purposes and
              their direct staff, provided that they are bound by a confidentiality
              agreement acceptable to all Parties;

        (k)   Burford Capital LLC, Burford Capital UK Limited, Ireton
              LLC, and Prospect Investments LLC, but only after such
              persons have completed the certification contained in Attachment
              B, Acknowledgment of Understanding and Agreement to Be
              Bound; and



                                    7
    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 8 of 21




               (l)     Others by Consent or Order. Other persons only by written
                       consent of the Designating Party or upon order of the Court and
                       only on such conditions as may be agreed or ordered.

       8.      Retention of Acknowledgment of Understanding and Agreement to Be

Bound: Counsel for the Parties shall maintain the originals of the forms signed by

persons acknowledging their obligations under this Order for a period of three years after

the termination of these Actions, including any appeals.

       9.      Nothing in this Order will bar or otherwise restrict an attorney from

rendering advice to his or her client with respect to these Actions or from relying upon or

generally referring to Confidential Discovery Material in rendering such advice;

provided, however, that, in rendering such advice or in otherwise communicating with his

or her client, the attorney shall not reveal or disclose the specific content of the Discovery

Material if such disclosure is not otherwise permitted under this Order.

       10.     Nothing in this Order shall limit or restrict in any manner a Party or

Non-Party’s right to use, or to authorize or consent to the use of, its own Discovery

Material.

       11.     Nothing in this Order shall permit or preclude the redaction by a

Producing Party of any information subject to United States or foreign data privacy laws,

or any other applicable United States or foreign statute, law, regulation, privilege, court

order, restriction, or immunity from disclosure, or permit or preclude a Receiving Party’s

challenge of such redaction.

       12.     Failure to Designate. A failure to designate information as Confidential

does not waive the confidential status of such information or the right to so designate the

information. If a Party or Non-Party designates information as Confidential after it was

initially produced or disclosed, the Receiving Party, on notification of the designation,

                                              8
    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 9 of 21




must make a reasonable effort to assure that the document is treated in accordance with

the provisions of this Order. No Party shall be found to have violated this Order for

failing to maintain the confidentiality of material during a time when that material has not

been designated Confidential, even where the failure to so designate was inadvertent or in

error and where the material is subsequently designated Confidential. The Producing

Party shall provide to each Receiving Party replacement versions of such Discovery

Material that bears the new designation within ten (10) business days of such notification

or resolution of any dispute by agreement of the Parties or the Court, or, in the case of

voluminous material or other exceptional circumstances, as soon as practicable.

       13.     Filing of Confidential Discovery Material. This Order does not, by

itself, authorize the filing of any document under seal. The Parties shall seek to have any

Confidential Discovery Material filed with the Court, and all portions of pleadings,

motions or other papers filed with the Court that disclose such Confidential Discovery

Material, filed under seal with the Clerk of the Court and kept under seal until further

order of the Court, in accordance with Rule 2(H) of the Court’s Individual Practices. The

Parties will endeavor to minimize such sealing.

       14.     No Greater Protection of Specific Documents. Except on privilege

grounds not addressed by this Order, no Party may withhold information from discovery

on the ground that it requires protection greater than that afforded by this Order unless

the Party moves for an order providing such special protection.

       15.     Challenges by a Party to Designation as Confidential Discovery

Material. The designation of any material or document as Confidential is subject to

challenge by any party. The following procedure shall apply to any such challenge.



                                             9
    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 10 of 21




               a.         A Party challenging any designation of confidentiality (the

“Challenging Party”) must do so in good faith and must begin the process by conferring

with counsel for the Designating Party. In conferring, the Challenging Party must

explain the basis for its belief that the confidentiality designation was not proper and

must give the Designating Party an opportunity to review the designated material, to

reconsider the designation, and, if no change in designation is offered, to explain the

basis for the designation. The Designating Party must respond to the challenge within

five (5) business days.

               b.         A Party that elects to challenge a confidentiality designation may

file and serve a motion that identifies the challenged material and sets forth in detail the

basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer

requirements of this procedure. The burden of persuasion in any such challenge

proceeding shall be on the Designating Party. Until the Court rules on the challenge, all

persons who have access to the Confidential Discovery Material shall continue to treat

the materials as Confidential under the terms of this Order.

               c.         Each Party shall bear its own fees and costs related to any

challenges of confidentiality designations under this Order.

       16.     Use of Confidential Documents or Information at Trial. Nothing in

this Order shall be construed to affect the use of any document, material, or information

at any trial or hearing. A Party that intends to present or that anticipates that another

Party may present Confidential Discovery Material at a hearing or trial shall bring that

issue to the Court’s and Parties’ attention by motion or in a pretrial memorandum without



                                               10
    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 11 of 21




disclosing the Confidential Discovery Material. The Court may thereafter make such

orders as are necessary to govern the use of such documents or information at trial. The

use of Confidential Discovery Material at hearings or at trial shall not cause such

Confidential Discovery Material to lose its status as Confidential.

        17.     Confidential Discovery Material Subpoenaed in Other Litigation or

Proceeding.

                a.     If a Receiving Party is served with a subpoena or a judicial order

issued in another litigation or proceeding that would compel disclosure of any material or

document designated in either or both of these Actions as Confidential, the Receiving

Party must so notify the Designating Party, in writing, within five (5) business days after

receiving the subpoena or order. Such notification must include a copy of the subpoena

or judicial order.

                b.     The Receiving Party also must inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the

material covered by the subpoena or order is the subject of this Order. In addition, the

Receiving Party must deliver a copy of this Order promptly to the party in the other

action that caused the subpoena to issue.

                c.     The Receiving Party shall endeavor to cooperate with respect to all

reasonable procedures sought by the Designating Party whose Confidential Discovery

Material may be affected.

                d.     The purpose of imposing these duties is to alert the interested

persons to the existence of this Order and to afford the Designating Party in these Actions

an opportunity to try to protect its Confidential Discovery Material in the court from



                                             11
    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 12 of 21




which the subpoena or order was issued. Nothing in these provisions should be construed

as authorizing or encouraging a Receiving Party in this action to disobey a lawful

directive from another court. The obligations set forth in this Paragraph remain in effect

so long as a Party has Confidential Discovery Material in its possession, custody or

control.

       18.     Unauthorized or Inadvertent Disclosure of Confidential Discovery

Material.

               a.     Each person who has access to Confidential Discovery Material,

including any person to whom such Discovery Material has been disclosed, shall take all

reasonable precautions to prevent the unauthorized or inadvertent disclosure of such

material or the information contained or reflected in such material, including, without

limitation, in the form of notes, summaries, or analyses of such material. Such person

shall, at a minimum, (i) take commercially reasonable measures to ensure the Discovery

Material is protected against loss, interference and misuse and from unauthorized access,

modification and disclosure; and (ii) exercise at least the same standard of due and proper

care with respect to the storage, custody, use, and/or dissemination of such information as

is exercised by the recipient with respect to its own proprietary information of equivalent

confidentiality.

               b.     If any Receiving Party storing or maintaining Confidential

Discovery Material subject to this Order discovers any loss of or a breach of security

including any unauthorized access, relating to such Discovery Material, such Receiving

Party shall: (1) promptly take all necessary and appropriate corrective action to terminate

the unauthorized access; (2) promptly provide written notice to the Designating Party of



                                            12
    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 13 of 21




such breach; (3) investigate and make reasonable efforts to mitigate the effects of the

breach; and (4) provide sufficient information about the breach that the Designating Party

can reasonably ascertain the size and scope of the breach and comply with any applicable

United States or foreign data privacy laws.

        19.     Obligations on Conclusion of Litigation.

                a.      Upon written request of the Designating Party within sixty (60)

days after dismissal or entry of final judgment not subject to further appeal, the Receiving

Party in this matter shall take reasonable steps to ensure that all Confidential Discovery

Material, including copies as defined in Paragraph 2, are destroyed or returned to the

Designating Party, and so certified in writing, within ninety (90) days of the Designating

Party’s request unless (1) otherwise agreed by the parties, or (2) the document has been

offered into evidence or filed without restriction as to disclosure.

                b.      Notwithstanding any other provision of this Order, the obligation

to return or destroy Confidential Discovery Material and all copies of such material shall

not apply to (1) email correspondence related to outside counsel’s representation;

(2) attorney-client privileged material, and/or work product created by counsel, a Party,

or a third party in connection with this litigation, which reflect, summarize, or otherwise

refer to Confidential Discovery Material, including attorney notes and memoranda; and

(3) deposition transcripts, hearing transcripts, trial transcripts, exhibits, the trial record

(including exhibits), pleadings, motions, briefs, supporting affidavits, and other papers

filed with the Court including those filed under seal. Any retained Confidential

Discovery Material shall continue to be protected under this Order. An attorney may use




                                               13
      Case 1:15-cv-02739-LAP Document 177
                                      176 Filed 09/29/20
                                                09/28/20 Page 14 of 21




his or her work product in subsequent litigation, provided that its use does not disclose or

use Confidential Discovery Material.

               c.      Filings under seal shall be deleted from the ECF system only upon

order of the Court.

IV.     LIMITATIONS ON WAIVER OF PRIVILEGE

        20.    No Waiver by Disclosure.

               a.      This Order is entered, inter alia, pursuant to Rule 502(d) of the

Federal Rules of Evidence. If a Producing Party that produces or otherwise discloses

information in connection with either or both of these Actions thereafter claims such

information is privileged or protected by the attorney work-product protection

(“Disclosed Protected Information”), the disclosure of the Disclosed Protected

Information shall not constitute or be deemed a waiver or forfeiture of any claim of

privilege or work-product protection that the Producing Party would otherwise be entitled

to assert with respect to the Disclosed Protected Information and its subject matter in

either or both of these Actions or in any other federal or state proceeding.

               b.      A Producing Party may assert in writing attorney-client privilege

or work-product protection with respect to Disclosed Protected Information. The

Receiving Party must—unless it contests the claim of privilege or work-product

protection in accordance with sub-paragraph (c)—within five (5) business days of receipt

of that writing, (i) return or destroy all copies of the Disclosed Protected Information, (ii)

take reasonable steps to retrieve all copies of the Disclosed Protected Information

distributed to other counsel or non-parties, and (iii) provide a certification of counsel that

all of the Disclosed Protected Information in the party’s possession, custody, or control

has been returned or destroyed. Within five (5) business days of receipt of the

                                              14
    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 15 of 21




notification that the Disclosed Protected Information has been returned or destroyed, the

Producing Party must produce a privilege log with respect to the Disclosed Protected

Information.

               c.      If the Receiving Party contests the claim of privilege or work-

product protection, the Receiving Party must—within five (5) business days of receipt of

the claim of privilege or protection—move the Court for an Order compelling disclosure

of the Disclosed Protected Information (a “Disclosure Motion”). The Receiving Party

must seek to file the Disclosure Motion under seal and must not assert as a ground for

compelling disclosure the fact or circumstances of the disclosure. Pending resolution of

the Disclosure Motion, the Receiving Party must sequester the Disclosed Protected

Information and not use the Disclosed Protected Information or disclose it to any person

other than as required by law.

               d.      The Parties may stipulate to extend the time periods set forth in

sub-paragraphs (b) and (c).

               e.      Disclosed Protected Information that is sought to be reclaimed by

the Parties pursuant to this Order shall not be used as grounds by any third party to argue

that any waiver of privilege or protection has occurred by virtue of any production in

either or both of these Actions.

               f.      The Producing Party retains the burden of establishing the

privileged or protected nature of the Disclosed Protected Information. Nothing in this

Paragraph shall limit the right of any Party to petition the Court for an in camera review

of the Disclosed Protected Information.




                                            15
     Case 1:15-cv-02739-LAP Document 177
                                     176 Filed 09/29/20
                                               09/28/20 Page 16 of 21




               g.      Receiving Party’s Obligation. Nothing in this Order shall relieve

counsel for any Receiving Party of any existing duty or obligation, whether established

by case law, rule of court (including without limitation rules of professional conduct),

regulation or other source, to return, and not to review, any privileged or work product

materials without being requested by the Producing Party to do so.

V.     MISCELLANEOUS

       21.     Non-Party Subpoenas. An Issuing Party shall include a copy of this

Order with the subpoena. The Issuing Party shall ensure that all other Parties receive

copies of any production of information by a Non-Party in response to a subpoena or

request within five (5) business days of the Issuing Party’s receipt of such production, or

in the case of voluminous material or other exceptional circumstances, the Issuing Party

shall notify all other Parties of its receipt of such production within five (5) business

days, and shall provide copies of the Non-Party production to all other Parties as soon as

practicable.

       22.     Notice Requirements. All notices required by this Order must be

provided in writing to counsel of record for each Party and, if applicable, in writing to a

Non-Party. Any of the notice requirements herein may be waived in whole or in part, but

only in writing by the designating Party or Non-Party.

       23.     Order Subject to Modification. This Order shall be subject to

modification by the Court on its own initiative or on motion of a Party or any other

person with standing concerning the subject matter.

       24.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the Parties and for the purpose of facilitating

discovery. Nothing herein shall be construed or presented as a judicial determination that

                                              16
    Case 1:15-cv-02739-LAP Document 177
                                    176 Filed 09/29/20
                                              09/28/20 Page 17 of 21




any document or material designated Confidential Discovery Material by counsel or the

Parties or Non-Parties is entitled to protection under Rule 26(c) of the Federal Rules of

Civil Procedure or otherwise until such time as the Court may rule on a specific

document or issue.

       25.     Persons Bound. This Order shall take effect when entered and shall be

binding upon all counsel of record and their law firms, the Parties, and persons made

subject to this Order by its terms.

       26.     Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to

further appeal. This Court shall retain jurisdiction over all persons subject to this Order

to the extent necessary to enforce any obligations arising hereunder or to impose

sanctions for any contempt thereof.


                29th day of _________,
SO ORDERED this ___         September 2020.



                                              ________________________________
                                              LORETTA A. PRESKA
                                              Senior United States District Judge




                                             17
        Case 1:15-cv-02739-LAP Document 177
                                        176 Filed 09/29/20
                                                  09/28/20 Page 18 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETERSEN ENERGÍA INVERSORA, S.A.U. and                           Case Nos.
PETERSEN ENERGÍA, S.A.U.,                                        15 Civ. 2739 (LAP)
                                                                 16 Civ. 8569 (LAP)
                                  Plaintiffs,

-against-

ARGENTINE REPUBLIC and YPF S.A.,

                                  Defendants.


ETON PARK CAPITAL MANAGEMENT, L.P.,
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,

                                  Plaintiffs,

-against-

ARGENTINE REPUBLIC and YPF S.A.,

                                  Defendants.


                      ATTACHMENT A
 ACKNOWLEDGMENT OF UNDERSTANDING AND AGREEMENT TO BE BOUND
       The undersigned hereby acknowledges that he/she has read the Protective Order dated

September ___, 2020 in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the Southern District of New York in matters relating to the

Protective Order and understands that the terms of the Protective Order obligate him/her to use

materials designated as Confidential Discovery Material in accordance with the Order solely for

the purposes of the above-captioned Actions, and not to disclose any such Confidential
        Case 1:15-cv-02739-LAP Document 177
                                        176 Filed 09/29/20
                                                  09/28/20 Page 19 of 21




Discovery Material to any other person, firm or concern. The undersigned acknowledges that

violation of the Confidentiality Order may result in penalties including contempt of court.


Name:

Employer:

Address:



Date:       _____________________

Signature: _________________________________________




                                                2
        Case 1:15-cv-02739-LAP Document 177
                                        176 Filed 09/29/20
                                                  09/28/20 Page 20 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETERSEN ENERGÍA INVERSORA, S.A.U. and                           Case Nos.
PETERSEN ENERGÍA, S.A.U.,                                        15 Civ. 2739 (LAP)
                                                                 16 Civ. 8569 (LAP)
                                  Plaintiffs,

-against-

ARGENTINE REPUBLIC and YPF S.A.,

                                  Defendants.


ETON PARK CAPITAL MANAGEMENT, L.P.,
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,

                                  Plaintiffs,

-against-

ARGENTINE REPUBLIC and YPF S.A.,

                                  Defendants.


                      ATTACHMENT B
 ACKNOWLEDGMENT OF UNDERSTANDING AND AGREEMENT TO BE BOUND
       The undersigned hereby acknowledges that he/she has read the Protective Order dated

September ___, 2020 in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the Southern District of New York in matters relating to the

Protective Order and understands that the terms of the Protective Order obligate him/her to use

materials designated as Confidential Discovery Material in accordance with the Order solely for

the purposes of the above-captioned Actions, and not to disclose any such Confidential
        Case 1:15-cv-02739-LAP Document 177
                                        176 Filed 09/29/20
                                                  09/28/20 Page 21 of 21




Discovery Material to any other person, firm or concern. The undersigned acknowledges that

violation of the Confidentiality Order may result in penalties including contempt of court. 1


Name:

Employer:

Address:



Date:       _____________________

Signature: _________________________________________




1
    It being understood that the fact that other employees of Burford Capital LLC, Burford
    Capital UK Limited, Ireton LLC, or Prospect Investments LLC who have not signed this
    Attachment B may have access to Confidential Discovery Material on a central shared drive
    shall not violate this undertaking as long as such employees are instructed in writing not to
    access Confidential Discovery Material.

                                                 2
